 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LONNIE DONNELL PERKINS,                           No. 2:18-cv-3156-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    F. HARTWICK, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On March 10, 2020, the court determined that plaintiff’s complaint had
19   alleged, for screening purposes, a viable Eighth Amendment claim against defendant Hartwick,
20   but had not alleged any viable claims against any other defendant. ECF No. 11. The court
21   informed plaintiff he could proceed with the claim against defendant Hartwick or file an amended
22   complaint within 30 days. Id. Plaintiff has elected to proceed only with the claim against
23   defendant Hartwick. See ECF No. 14.
24           Accordingly, IT IS ORDERED that the Clerk of the Court shall randomly assign a United
25   States District Judge to this case.
26   /////
27   /////
28
                                                        1
 1          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants J. Smith, E.
 2   Meraz, A. Mendoza, A. D’Andrade, S. Proffer, C. Thompson, D. Valle, J. Carrillo, D. Contreras,
 3   B. Graham, S. Meadows, P. Denmark, S. Shaver, and S. Prince, be dismissed without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 9   within the specified time may waive the right to appeal the District Court’s order. Turner v.
10   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: April 2, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
